Citation Nr: 1009023	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder disorder, residuals of chronic strain and 
small scars.

2.  Entitlement to an initial rating in excess of 10 percent 
for a thoracolumbar spine disorder.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel








INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1992, and from February 2003 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, established 
service connection for disabilities of the right shoulder and 
thoracolumbar spine, both evaluated as 10 percent disabling 
effective June 8, 2004.  The Veteran appealed, contending 
that higher ratings were warranted for both disabilities.  
However, he did not disagree with the effective dates 
assigned for these disabilities.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Both the Veteran's service-connected right shoulder and 
thoracolumbar spine disorders are manifested by complaints of 
pain.

3.  The Veteran's right shoulder is his major upper 
extremity.

4.  Prior to September 13, 2007, the Veteran's service-
connected right shoulder disorder did not result in 
limitation of that joint to shoulder level or less.

5.  As of September 13, 2007, the record indicates the 
Veteran's service-connected right shoulder disorder more 
nearly approximates the criteria of limitation to shoulder 
level.

6.  The Veteran's service-connected right shoulder disorder 
has not been manifested at any time by limitation to midway 
between the side and shoulder level.

7.  The Veteran's service-connected thoracolumbar spine 
disorder has not been manifested at any time by forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less; the combined range of motion of the thoracolumbar spine 
limited to 120 degrees or less; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; intervertebral disc syndrome; or 
associated neurological impairment demonstrated on clinical 
evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right shoulder disorder prior to 
September 13, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2009).

2.  The criteria for a rating of 20 percent for the Veteran's 
service-connected right shoulder disorder are met as of 
September 13, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2009).

3.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected right shoulder disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2009).

4.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected thoracolumbar spine disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that this appeal is from the initial 
rating(s) assigned following the grant of service connection 
for the right shoulder and thoracolumbar spine.  In Dingess 
v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and indicated 
on his December 2008 Substantive Appeal that he did not 
desire a hearing in conjunction with this case.  VA and 
private medical records have been obtained and considered, 
and nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations regarding this case in October 2005 and 
September 2007 which included findings as to the 
symptomatology of both the right shoulder and thoracolumbar 
spine consistent with the treatment records on file and 
relevant VA rating criteria.  The Veteran has not identified 
any inaccuracies with respect to these examinations or 
prejudice therein or that either disability has increased in 
severity since the last examination.  Accordingly, the Board 
finds that these examinations are adequate for resolution of 
this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board also notes that the Veteran submitted additional 
items of evidence subsequent to the most recent supplemental 
statement of the case.  That evidence consists of additional 
VA treatment records.  Although the additional evidence was 
not accompanied by a waiver of the right to have the evidence 
reviewed by the RO, the Board finds that there is no 
prejudice to the Veteran in adjudicating the appeal without 
first remanding the case to the RO to have that evidence 
reviewed.  First, the Board notes that much of the evidence 
is not relevant as it does not directly address the rating 
criteria for a spine disorder.  Moreover, to the extent that 
such evidence is relevant to the shoulder disorder, the Board 
is utilizing it as a basis for allowing a higher rating for 
the right shoulder disorder.  Therefore, the Board may 
proceed with review of the issues on appeal.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the record clearly reflects that both the Veteran's right 
shoulder and thoracolumbar spine are manifested by pain.  
However, the issue is whether this pain is of such severity 
as to warrant assignment of rating(s) in excess of those 
currently in effect.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Right shoulder

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, as stated above, the 
Veteran's right shoulder is considered the major upper 
extremity.

The Board also observes that the RO has evaluated the 
Veteran's right shoulder on the basis of limitation of 
motion, and that the current 10 percent evaluation is for 
painful or limited motion of a major joint or group of minor 
joints.

The average range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees, external rotation from zero to 90 
degrees and internal rotation from zero to 90 degrees.  38 
C.F.R. § 4.71, Plate I.

Limitation of motion of the minor and major shoulder at 
shoulder level warrants a 20 percent rating.  Limitation to 
midway between the side and shoulder level warrants a 20 
percent evaluation for the minor shoulder, and a 30 percent 
rating for the major shoulder.  Motion no more than 25 
degrees from the side warrants a 30 percent rating for the 
minor shoulder, and a 40 percent rating for the major 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Prior to September 13, 2007, the Veteran's service-connected 
right shoulder disorder did not result in limitation of that 
joint to shoulder level or less.  For example, the October 
2005 VA examination showed the right shoulder had flexion and 
abduction to 170 degrees, with pain beginning at 170 degrees; 
as well as external and internal rotation to 90 degrees, with 
pain noted at 0 (zero) degrees.  In short, even with the 
Veteran's complaints of pain he had almost normal flexion and 
abduction on this examination, and normal internal and 
external rotation.  The examiner did acknowledge that the 
joint function was additionally limited by pain following 
after repetitive use, but was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination.  
However, the examiner also stated that he was unable to make 
a determination without resorting to speculation as to the 
extent of this additional limitation in terms of degrees.  
Nothing in the treatment records for this period otherwise 
indicates that the Veteran had limitation of motion of the 
right shoulder during this period to the extent necessary for 
a rating in excess of 10 percent under Diagnostic Code 5201, 
even when taking into account his complaints of pain.

The Board does note, however, that the VA medical examination 
conducted September 13, 2007, shows that the Veteran's right 
shoulder had flexion to 100 degrees, with pain beginning at 
100 degrees; abduction to 70 degrees, with pain beginning at 
70 degrees; external rotation to 10 degrees, with pain 
beginning at 10 degrees; and internal rotation to 90 degrees, 
with pain beginning at 90 degrees.  Although the examiner 
stated that the right shoulder was additionally limited by 
pain, fatigue, weakness, and lack of endurance after 
repetitive use, it was additionally limited by "00" degrees 
after repetitive use; i.e., it did not result in additional 
loss of motion.  Further, the examiner stated that the right 
shoulder was not additionally limited by incoordination after 
repetitive use.  

A VA occupational therapy record dated in November 2009 
indicates that forward flexion of the right shoulder was to 
60 degrees and abduction was to 70 degrees.  The Board also 
notes that a VA treatment record dated in December 2009 
reflects that on examination the range of motion was limited 
to 80 degrees of abduction and forward flexion.  It was also 
noted that within 20 minutes of receiving an injection, the 
range of motion improved by 20 degrees.  

In view of the foregoing, the Board finds that the September 
13, 2007, VA examination indicates the Veteran's service-
connected right shoulder disorder more nearly approximates 
the criteria of limitation to shoulder level than not.  
Therefore, the Veteran is entitled to a 20 percent rating 
under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.3, 4.7.  As 
this level of impairment was first demonstrated by the 
examination conducted September 13, 2007, it was first 
factually ascertainable that a 20 percent rating was 
warranted as of that date.  Therefore, the Veteran is 
entitled to the 20 percent rating as of that date.  See 
Meeks, supra; see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In addition, the Board finds that Veteran's service-connected 
right shoulder disorder has not been manifested at any time 
by limitation to midway between the side and shoulder level.  
This would require limitation to only 45 degrees of motion.  
No such impairment is demonstrated in the VA examinations 
detailed above, nor any of the other evidence on file.  
Therefore, the Board finds that a rating in excess of 20 
percent is not warranted at any time during the pendency of 
this case.

Analysis - Thoracolumbar spine

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the Board finds that the Veteran's service-
connected thoracolumbar spine disorder has not been 
manifested at any time by forward flexion of the 
thoracolumbar spine limited to 60 degrees or less; the 
combined range of motion of the thoracolumbar spine limited 
to 120 degrees or less; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; intervertebral disc syndrome; or associated 
neurological impairment demonstrated on clinical evaluation.

With respect to limitation of motion, the October 2005 VA 
examination showed the thoracolumbar spine had flexion to 85 
degrees, with pain beginning at 85 degrees; as well as 
extension, right and left lateral flexion, and right and left 
rotation all to 25 degrees, with pain at 25 degrees.  As with 
the right shoulder, the examiner stated that the spine was 
additionally limited by pain following after repetitive use, 
but was not additionally limited by fatigue, weakness, lack 
of endurance, or incoordination; and that she was unable to 
make a determination without resorting to speculation as to 
the extent of this additional limitation in terms of degrees.  
The subsequent September 2007 VA examination showed forward 
flexion to 70 degrees, with pain beginning at 70 degrees; and 
that extension, right and left lateral flexion, and right and 
left rotation were all to 30 degrees, with pain beginning at 
30 degrees.  The examiner further stated that the spine was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance after repetitive use, but not by incoordination.  
Moreover, the examiner stated that it was additionally 
limited by "00" degrees after repetitive use.

In short, the Veteran has not been shown to have limitation 
of the thoracolumbar spine to the extent necessary for a 
rating in excess of 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  Although the 
Veteran does experience pain of the thoracolumbar spine, the 
aforementioned VA examinations do not reflect that such 
symptomatology would result in additional limitation of 
motion after repetitive use.  

The Board further notes that both the October 2005 and 
September 2007 VA examinations found that muscle spasm was 
absent, gait was within normal limits, and there was no 
ankylosis of the spine.  In addition, it was noted on both 
examinations that X-rays of the lumbar and thoracic spines 
were within normal limits.  Moreover, the September 2007 VA 
examination noted that inspection of the spine revealed 
normal head position with symmetry in appearance; as well as 
symmetry of spinal motion with normal curvatures of the 
spine.  Accordingly, the Veteran is not entitlement to a 
rating in excess of 10 percent under any other basis pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.

The Board has also considered the applicability of the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In this case, however, it has already been stated both the 
October 2005 and September 2007 VA examinations noted that X-
rays of the lumbar and thoracic spines were within normal 
limits.  Moreover, it was noted on both examinations that 
there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  Neurologic 
examination of the lower extremities revealed that motor and 
sensory function were within normal limits.  In other words, 
the Veteran's service-connected thoracolumbar spine is not 
manifested by intervertebral disc syndrome.  Consequently, 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not applicable to the instant 
case.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board has considered whether 
such results in any associated objective neurological 
abnormalities that warrant separate ratings.  However, as 
already stated, there was no indication of motor or sensory 
impairment on neurological evaluations conducted as part of 
the October 2005 and September 2007 VA medical examinations.  
Moreover, there were no signs of chronic and permanent nerve 
root involvement.  Therefore, the Board finds that associated 
neurological impairment has also not been demonstrated on 
clinical evaluation.  Accordingly, a separate rating for 
neurologic impairment is not warranted in this case. 

Other considerations

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected right shoulder and/or thoracolumbar spine 
disorders.  In fact, the Board determined, as detailed above, 
that such a staged rating was warranted for the right 
shoulder as of September 13, 2007.  However, the Board finds 
that the symptomatology of the right shoulder was stable 
prior to September 13, 2007, and thereafter in that it did 
not show impairment warranting rating(s) in excess of the 
respective 10 and 20 percent ratings.  Moreover, the 
symptomatology of the thoracolumbar spine has been stable 
throughout the appeal period.  Therefore, assigning any 
additional staged ratings for these disabilities is not 
warranted.  

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The record in this case does not reflect the RO has ever 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating regarding either his right shoulder or 
his thoracolumbar spine disorder.  Moreover, the Veteran has 
never raised the matter of his entitlement to an 
extraschedular rating.  The Board therefore is without 
authority to consider the matter of extraschedular ratings.  
Although the record does not show entitlement to 
extraschedular benefits at this point, the Board notes that 
the Veteran is free to raise this as a separate issue with 
the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

In this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable due to his service-connected 
right shoulder and/or thoracolumbar spine disorder, nor does 
he contend otherwise.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected right shoulder disorder prior to 
September 13, 2007, is denied; however, entitlement to a 
rating of 20 percent for the Veteran's service-connected 
right shoulder disorder is granted effective September 13, 
2007, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected thoracolumbar spine disorder is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


